DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 3-6 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-2, 9-11, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ABIDI (US Patent Application Publication No. 2018/0294876 A1).
Regarding claim 17, ABIDI teaches a processor and a memory comprising instructions when executed by the processor perform a method (ABIDI teaches in FIG. 2 and paragraphs [0036]-[0037] power monitor 240 is a stand alone device that is configured to communicate with network elements and retrieve measurement and do comparisons. These functions imply a processor and a memory), the method comprising: obtaining laser measurements for a laser operating in an optical transceiver in a network device (ABIDI teaches in paragraphs [0021] and [0039] and FIG. 2A  retrieving  an optical power level, or simply power level, of the optical emitter in the network including the maximum, minimum and average power levels as a function of time to generate trend data for each optical emitter. ABIDI teaches in FIG. 2 and paragraph [0036] that the optical emitter is a laser); obtaining a failure profile for the laser (ABIDI teaches in paragraphs [0021] and [0040] and FIG. 2A  high and low water marks provided by the vendor of the network element); making a first determination that the laser measurements match the failure profile (ABIDI teaches in paragraphs [0021] and [0040] and FIG. 2A comparing the retrieved measurements with the high and low water marks); and based on the first determination, initiating a remediation action for the optical transceiver (ABIDI teaches in paragraphs [0021] and [0047] and FIG. 2A that the actual retrieved values are either not within the high and low water marks or are inside a tolerance required for error free transmission (acceptable tolerance), a work trouble ticket is generated to repair or replace the affected network element).
Claims 1 and 10 are interpreted and rejected as claim 17.
Regarding claim 18, ABIDI teaches the system of claim 17, the method further comprising: obtaining laser measurements for a second laser operating in an optical transceiver in a second network device; obtaining a second failure profile for the optical transceiver in the second network device; and making a second determination that the laser measurements for the second laser do not match the second failure profile (ABIDI teaches in FIG. 2, paragraph [0036] – [0037] that the power monitor 240 monitors, retrieves measurements, compares them to vendor’s water marks and  determines whether the measurements are within the acceptable range for N lasers of N optical network elements).
Claims 2 and 11 are interpreted and rejected as claim 18.
Regarding claim 20, ABIDI teaches the system of claim 17, wherein initiating the remediation action for the optical transceiver comprises sending a notification to an administrator of the network device, wherein the notification specifies the laser (ABIDI teaches in FIG. 2 and paragraph [0041] sending a signal that includes an alert to an output device 270, such as a monitor, printer, speaker or the like, identifying the particular optical network device and/or optical emitter that is operating outside of its normal operating range. The alert may contain a notice to repair or replace the optical network element.
Claim 9 is interpreted and rejected as claim 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 7-8, 16 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over ABIDI in view of Xu (US Patent Application Publication No. 2019/0033698 A1).
Regarding claim 7, ABIDI does not expressly teach the method of claim 1, wherein the laser measurements are obtained using a photodiode in the optical transceiver.
Xu teaches in Abstract and FIG. 3A using a photodetector to monitor the laser light and measure its power/intensity.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a photodetector to obtain laser measurements, as taught by Xu, in the method of ABIDI because it merely amounts to applying a known technique (i.e., laser power monitoring using a photodetector) to a known method (i.e., ABIDI method) ready for improvement to yield predictable results (i.e., laser power measurement).

Regarding claim 19, ABIDI teaches the system of claim 18, wherein the laser measurements for the second laser are obtained in the network device, and wherein there is a physical connection that allows optical signals from the optical transceiver in the second network device to be transmitted to the network device (ABIDI teaches in FIG. 2 and paragraph [0036] that power monitor 210 is incorporated in a network device. Thus monitoring the measurements of the laser of one network device happens in the power monitor located in another network device which also implies a physical connection that allows such measurements to take place).
The difference between ABIDI and the claimed invention is that ABIDI does not expressly teach that the measurement is made using a photodiode.
Xu teaches in Abstract and FIG. 3A using a photodetector to monitor the laser light and measure its power/intensity.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a photodetector to obtain laser measurements, as taught by Xu, in the method of ABIDI because it merely amounts to applying a known technique (i.e., laser power monitoring using a photodetector) to a known method (i.e., ABIDI method) ready for improvement to yield predictable results (i.e., laser power measurement).
Claims 8 and 16 are interpreted and rejected as claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINA M SHALABY whose telephone number is (571)272-5386.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MINA M SHALABY/Examiner, Art Unit 2636